          Case 4:20-cv-00757-BRW Document 9 Filed 08/18/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID RAY EVANS,
ADC #109126                                                                 PLAINTIFF

V.                             CASE NO. 4:20-CV-757-BRW-BD

RICK COOPER, et al.                                                            DEFENDANTS

                                            ORDER

       I have received a Recommendation for dismissal filed by Magistrate Judge Beth Deere

and objections filed by Mr. Evans. After a de novo review or the record, I approve and adopt the

Recommendation in its entirety.

       Mr. Evans’s claims are DISMISSED, without prejudice, based on his failure to comply

with the Court’s June 23, 2020 Order requiring him to pay the filing fee.

       IT IS SO ORDERED this 18th day of August, 2020.



                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE
